     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.557 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    In the Matter of PROWLER,                        Case No.: 3:18-cv-02594-WQH-WVG
      INC., as owner, of the 1964
12
      Custom Sportfisher vessel                        ORDER
13    Prowler, for Exoneration from or
      Limitation of Liability
14
15
16    HAYES, Judge:
17           The matter before the Court is the Motion for Exoneration from Liability filed by
18    Plaintiff-in-Limitation PROWLER, INC. (ECF No. 76).
19                              PROCEDURAL BACKGROUND
20          On or about October 26, 2018, at approximately 7:20 p.m., the vessel PROWLER
21    collided with the 332-foot mega yacht ATTESSA IV approximately nine miles offshore of
22    Imperial Beach, California. See ECF No. 1 at 2. As a result of the collision, one of the
23    passengers aboard the PROWLER died, at least two other passengers claim to have suffered
24    injuries, and many more claim loss of personal property. See id.
25          On November 13, 2018, as owner of the vessel PROWLER, Plaintiff-in-Limitation
26    PROWLER, INC. (“Prowler”) filed a Complaint in admiralty seeking limitation of liability
27    for claims arising from the incident pursuant to the Limitation of Vessel Owner’s Liability
28    Act (“the Act”), 46 U.S.C. § 30501 et seq. (ECF No. 1). On the same day, Prowler filed

                                                   1
                                                                            3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.558 Page 2 of 7



 1    an Ex Parte Application for an Order Restraining All Suits and Directing Issuance of Notice
 2    and Publication, pursuant to the Act and Supplemental Admiralty Rule F of the Federal
 3    Rules of Civil Procedure. (ECF No 2).
 4          On December 7, 2018, this Court issued Orders granting the Ex Parte Application
 5    for an Order Restraining All Suits and Directing Issuance of Notice and Publication filed
 6    by Prowler (ECF No. 2). (ECF Nos. 4, 5). The Court stated, in relevant part,
 7          This ruling is without prejudice to the due appraisal of Plaintiff-in-
            Limitation's interest in the Vessel and pending freight, and any claimant’s
 8
            demand the deposit or security be increased in accordance with Supplemental
 9          Admiralty Rule F(7). Pursuant to Rule F(7), any claimants who may 28
            properly become a party hereto may contest the amount or value of Plaintiff-
10
            in-Limitation’s interest in the subject vessel, and its pending freight, and may
11          move the Court for due appraisal of said interest and may apply to have the
            amount of said stipulation increased or diminished as the case may be.
12
13    (ECF No. 5 at 2-3).
14          On or around December 20, 2018, Prowler mailed copies of the Complaint, Notice,
15    and the Court’s December 7, 2018 Order to the following persons known to have made a
16    claim against Prowler, care of their respective counsel: John Schmit, Michael Mongold,
17    Paul Morgan, Francisco Monzon, Ed Vogel, Justin Becker, Dan Fischer, Gustavo
18    Delosantos, Jose Gonzalez, Hung Ngo, Kenneth Ngo, Richard Ted Okura, Juan Robles,
19    Tracy Neff, Jake Neff, and Charles Howell. See Gourg. Decl. ¶ 3, ECF No. 55-2 at 2; Ex.
20    A to Gourg. Decl., ECF No. 55-3. Copies of the Complaint, Notice, and the Court’s
21    December 7, 2018 Order were mailed by certified mail, return receipt, to the last known
22    address of deceased PROWLER passenger Richard Neff. See Gourg. Decl. ¶ 3, ECF No.
23    55-2 at 2; Ex. A to Gourg. Decl., ECF No. 55-3. The Notice informed all known and
24    potential claimants of the need to file all their claims, if any, against Prowler, by January
25    14, 2019, or be deemed in contumacy and default. See Gourg. Decl. ¶ 3, ECF No. 55-2 at
26    2; Ex. A to Gourg. Decl., ECF No. 55-3.
27          On or around December 20, 2018, Prowler mailed copies of the Complaint, Notice,
28    and the Court’s December 7, 2018 Order by certified mail, return receipt, to the following

                                                    2
                                                                              3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.559 Page 3 of 7



 1    persons with potential claims against Prowler: Arran Point Charters, Ltd and Dennis
 2    Washington, care of their counsel; and to unrepresented individuals Chad Bradford, Robert
 3    Chabreck, Jose Becerra, Jim Edwards, Tim Gamble, David Kalawaia, Michitaka Noda,
 4    Rafael Alejandro Perez, Richard Ricca, Sandro Viola, Joshua Aardema, and Nickolas
 5    Rocco. See Gourg. Decl. ¶ 4, ECF No. 55-2 at 3; Ex. A to Gourg. Decl., ECF No. 55-3;
 6    Ex. B to Gourg. Decl., ECF No. 55-4.
 7          On December 17, 2018, December 24, 2018, January 7, 2019, January 19, 2019,
 8    January 26, 2019, February 2, 2019, and February 9, 2019, Prowler published the Notice
 9    in the San Diego Union Tribune. See Gourg. Decl. ¶ 9, ECF No. 55-2 at 4-5; Ex. D to
10    Gourg. Decl., ECF No. 55-6.
11          On January 14, 2019, Claimant John Schmit filed a Claim and an Answer to
12    Prowler’s Complaint for Exoneration from or Limitation of Liability. (ECF No. 7). On
13    the same day, Claimants Tracy Neff, Jake Neff, Michael Mongold, Paul Morgan, Francisco
14    Monzon, Ed Vogel, Justin Becker, and Dan Fischer filed a Claim and an Answer to
15    Prowler’s Complaint for Exoneration from or Limitation of Liability. (ECF Nos. 8, 9). On
16    the same day, Claimants Gustavo Delosantos, Jose Gonzalez, Hung Ngo, Kenneth Ngo,
17    Richard Ted Okura, and Juan Robles filed a Claim and an Answer to Prowler’s Complaint
18    for Exoneration from or Limitation of Liability. (ECF No. 10).
19          On January 31, 2019, Claimant Charles Howell filed a Claim and an Answer to
20    Prowler’s Complaint for Exoneration from or Limitation of Liability. (ECF No. 16).
21          On February 4, 2019, Prowler filed an Answer to Claim of John Schmit (ECF No.
22    18); an Answer to Claim for Damages of Tracy Neff, Jake Neff, Michael Mongold, Paul
23    Morgan, Francisco Monzon, Ed Vogel, Justin Becker, and Dan Fischer (ECF No. 19); an
24    Answer to Claim for Damages of Gustavo Delosantos, Jose Gonzalez, Hung Ngo, Kenneth
25    Ngo, Richard Ted Okura, and Juan Robles (ECF No. 20); and an Answer to Claim of
26    Charles Howell (ECF No. 21).
27          On May 29, 2018, Claimants Justin Becker, Gustavo Delosantos, Dan Fischer, Jose
28    Gonzalez, Charles Howell, Michael Mongold, Francisco Monzon, Paul Morgan, Jake Neff,

                                                  3
                                                                           3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.560 Page 4 of 7



 1    Tracy Neff, Hung Ngo, Kenneth Ngo, Richard Ted Okura, Juan Robles, John Schmit, and
 2    Ed Vogel filed a Joint Motion to (1) lift the December 7, 2018 Order Restraining All Suits
 3    and Directing Monition; (2) allow the District Court to retain jurisdiction to determine
 4    limitation of liability issues; and (3) stay the instant Limitation of Liability action. (ECF
 5    No. 34). On the same day, Claimants Justin Becker, Gustavo Delosantos, Dan Fischer,
 6    Jose Gonzalez, Charles Howell, Michael Mongold, Francisco Monzon, Paul Morgan, Jake
 7    Neff, Tracy Neff, Hung Ngo, Kenneth Ngo, Richard Ted Okura, Juan Robles, John Schmit,
 8    and Ed Vogel filed a Joint Motion stipulating
 9          1. That the Plaintiff-In-Limitation, PROWLER, INC., has the right to litigate
               the issue of whether it is entitled to limit its liability under the provisions
10
               of the Limitation of Liability Act, 46 U.S.C. § 181 et seq., in this Federal
11             Court, and this Court has exclusive jurisdiction to determine that issue.
            2. That Plaintiff-In-Limitation, PROWLER, INC., has the right to have this
12
               Court determine the value of the M/V Prowler immediately following the
13             incident at issue, and this Court has exclusive jurisdiction to determine that
               issue.
14
            3. That the Respondent/Claimants will not seek a determination of the issues
15             set forth in paragraphs (1) and (2) above in any state court, and consent to
               waive any res judicata effect the decisions, rulings or judgments of any
16
               state court might have on those issues.
17          4. That the Respondent/Claimants will not seek to enforce any judgment
               rendered in any state court, whether against Plaintiff-In-Limitation,
18
               PROWLER, INC., or another person or entity that would be entitled to
19             seek indemnity or contribution from the Plaintiff-In-Limitation, by way of
               cross-claim or otherwise, that would expose the Plaintiff-In-Limitation, to
20
               liability in excess of $10,000.00, until such time as this Court has
21             adjudicated the Plaintiff-In-Limitation’s right to limit its liability.
            5. That, in the event this Court determines that Plaintiff-In-Limitation,
22
               PROWLER, INC., is entitled to limit its liability, the
23             Respondent/Claimants agree that any claim based upon fees and/or costs
               awarded against Plaintiff-In-Limitation, and in favor of any party in any
24
               state court proceeding will have first priority against the available fund.
25          6. That, in the event this Court determines that the Plaintiff-In-Limitation,
               PROWLER, INC., is entitled to limit its liability, the
26
               Respondents/Claimants agree that, following payment of the claims, if
27             any, described in paragraph 5 above, claims for expert witness fees and
28

                                                    4
                                                                               3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.561 Page 5 of 7



 1             other litigation costs incurred be paid pro rata until the remaining fund is
               exhausted.
 2
 3    (ECF No. 35 at 4-5).
 4          On or around May 28, 2019, Prowler contacted unrepresented former PROWLER
 5    crew member Cameron Gamble, who did not receive the correspondence sent to the other
 6    potential claimants due to an inadvertent error in the mailing process. See Gourg. Decl. ¶
 7    6, ECF No. 48-2 at 4. Gamble advised he was informed of the instant action and indicated
 8    he did not wish to file a claim against Prowler. See id.
 9          On July 17, 2019, Prowler filed an Amended Request for Clerk’s Entry of Default
10    Judgment Against Non-Appearing Claimants: Arran Point Charters, Ltd; Dennis
11    Washington; Chad Bradford; Jose Becerra; Robert Chabreck; Jim Edwards; Tim Gamble;
12    Cameron Gamble; David Kalawaia; Michitaka Noda; Rafael Alejandro Perez; Richard
13    Ricca; Sandro Viola; Joshua Aardema; Nickolas Rocco; and all other possible claimants,
14    known and unknown, who have not filed and served their claims or answers against
15    Prowler. (ECF No. 46).
16          On July 18, 2019, the Clerk of the Court issued an Entry of Default of each of the
17    following Claimants:
18          a. Arran Point Charters, Ltd, Dennis Washington, Chad Bradford, Robert
            Chabreck, Jose Becerra, Jim Edwards, Tim Gamble, Cameron Gamble, David
19
            Kalawaia, Michitaka Noda, Rafael Alejandro Perez, Richard Ricca, Sandro
20          Viola, Joshua Aardema and Nickolas Rocco; and
            b. Against all other possible claimants, known and unknown, who have not
21
            filed and served their claims or answers against Plaintiff-in-Limitation
22          PROWLER, INC., as owner of the vessel PROWLER.
23
      (ECF No. 47 at 1). The Clerk of the Court concluded that
24
            It appears from the record in the above entitled action that Notice to Claimants
25          of Filing Limitation Proceeding issued by this Court on the Original
            Complaint Filed on 11/13/2019 has been regularly served upon each of the
26
            Claimants hereinafter named; and it appears from the affidavit of counsel for
27          Plaintiff and the records herein that each of the Claimants have failed to plead
28

                                                   5
                                                                             3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.562 Page 6 of 7



 1          or otherwise defend in said action as required by said Summons and provided
            by the Federal Rules of Civil Procedure.
 2
 3    Id.
 4          On July 29, 2019, Prowler filed a Motion for Default Judgment Against All Non-
 5    Appearing Claimants. (ECF No. 48). On September 30, 2019, the Court denied the Motion
 6    for Default Judgment Against All Non-Appearing Claimants filed by Prowler (ECF No.
 7    48) because “Prowler ha[d] not demonstrated its compliance with this Court’s Orders
 8    Directing Monition to Issue and Publication of Notice (No. 5).” (ECF No. 54 at 6). The
 9    Court found that “Prowler ha[d] not provided evidence that it mailed ‘a copy of the
10    Complaint and [the Court’s Order Directing Monition to Issue and Publication of Notice]’
11    to every person and entity known to have asserted a claim.” Id. (alteration in original)
12    (quoting ECF No. 5).
13          On October 23, 2019, Prowler filed a Motion for Default Judgment Against All Non-
14    Appearing Claimants. (ECF No. 55). On November 4, 2019, the Court issued an Order
15    granting the Motion for Default Judgment Against All Non-Appearing Claimants filed by
16    Prowler (ECF No. 55). (ECF No. 60).
17          On December 18, 2019, Claimants Justin Becker, Gustavo Delosantos, Dan Fischer,
18    Jose Gonzalez, Charles Howell, Michael Mongold, Francisco Monzon, Paul Morgan, Jake
19    Neff, Tracy Neff, Hung Ngo, Kenneth Ngo, Richard Ted Okura, Juan Robles, John Schmit,
20    and Ed Vogel filed a Motion to Withdraw Claimaints’ Joint Motion to (1) lift the December
21    7, 2018 Order Restraining All Suits and Directing Monition; (2) allow the District Court to
22    retain jurisdiction to determine limitation of liability issues; and (3) stay the instant
23    Limitation of Liability action (ECF No. 34). (ECF No. 67).
24          On December 19, 2019, the Court denied the Motion to Lift the Stay of State Court
25    Action filed by Claimants (ECF No. 34) and denied as moot the Joint Stipulation filed by
26    Claimants (ECF No. 35). (ECF No. 68).
27          On January 7, 2020, the Court denied as moot the Motion to Withdraw Claimaints’
28    Joint Motion filed by Claimants (ECF No. 67). (ECF No. 69).

                                                   6
                                                                            3:18-cv-02594-WQH-WVG
     Case 3:18-cv-02594-WQH-WVG Document 77 Filed 08/13/20 PageID.563 Page 7 of 7



 1          On June 26, 2020, Prowler and Claimants Justin Becker, Gustavo Delosantos, Dan
 2    Fischer, Jose Gonzalez, Charles Howell, Michael Mongold, Francisco Monzon, Paul
 3    Morgan, Jake Neff, Tracy Neff, Hung Ngo, Kenneth Ngo, Richard Ted Okura, Juan
 4    Robles, John Schmit, and Ed Vogel filed a Joint Motion to Dismiss Claimants’ Claims
 5    pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii). (ECF No. 74).
 6          On June 29, 2020, Prowler filed a Motion for Exoneration from Liability. (ECF No.
 7    76). The record reflects that no opposition to Prowler’s Motion for Exoneration from
 8    Liability (ECF No. 76) has been filed.
 9                                   RULING OF THE COURT
10          The Court finds that sixteen (16) claims were made in response to Prowler’s
11    Complaint for Exoneration from or Limitation of Liability within the time period set forth
12    by the Court. The Court finds that all claims have been fully resolved and have been
13    dismissed with prejudice pursuant to the Joint Motion to Dismiss Claimants’ Claims (ECF
14    No. 74). There are no remaining legally cognizable claims contesting Prowler’s right to
15    exoneration from liability. The Court finds that Prowler is entitled to judgment as a matter
16    of law. The Court further finds that any further claims against Prowler are neither
17    permissible nor necessary.
18          IT IS HEREBY ORDERED that the Motion for Exoneration from Liability (ECF
19    No. 76) is GRANTED. The Clerk of the Court shall enter this Order exonerating Prowler
20    from any and all claims, losses, and/or injuries that occurred as a result of the incident that
21    formed the basis of this action, and shall enter judgment in Prowler’s favor accordingly.
22          Prowler shall submit a Proposed Judgment.
23     Dated: August 13, 2020
24
25
26
27
28

                                                     7
                                                                               3:18-cv-02594-WQH-WVG
